Decree affirmed with costs of appeal. The plaintiff is the owner of a parcel of real estate on Woodlawn Street, Everett, which adjoins a lot owned by the defendants. There is a two family house on each lot. The plaintiff acquired her property in 1929 and has lived in it with her family continuously since 1932. The distance between the houses is twelve feet eight inches and the boundary line is exactly in the center. In June, 1956, the defendants erected a fence along the boundary line and the plaintiff, claiming an easement by prescription over the defendants’ land, brought this bill to prevent interference with the asserted easement. The judge found that for more than twenty years the plaintiff and members of her family and tenants have used the strip between the two houses as a driveway to drive automobiles in and out of garages in the rear of the plaintiff’s property; and that this use was “uninterrupted, open, notorious and adverse.” A decree was entered adjudging that the plaintiff had an easement by prescription over a strip six feet four inches wide on the defendants’ property and the defendants were ordered to remove so much of the fence as would give the plaintiff and her tenants unobstructed ingress and egress to and from the garages in the rear. The defendants appealed. The case comes here with a report of the evidence. There was no error. The findings of the judge support the decree and these findings in turn were supported by the evidence